Citation Nr: 0426853	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  04-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") had active service from January 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In June 2004, the veteran testified 
during a videoconference hearing with the undersigned Acting 
Veterans Law Judge.  Following the hearing, the Board held 
the record open for 30 days to allow the veteran time to 
obtain and submit additional treatment records.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2003), expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  A review of the 
claims folder reveals notice from the RO to the veteran in 
August 2003 that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

With respect to VA's duty to assist, under the VCAA, VA has a 
duty to secure an examination or opinion if the evidence of 
record contains competent evidence that the claimant has a 
current disability, and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board notes that there is 
medical evidence that the veteran has a current back 
disorder, diagnosed variously as mechanical low back pain, 
spondylosis, and spondylolisthesis, status post L4-L5-S1 
posterior longitudinal interbody fusion.  Additionally, there 
is evidence in the service medical records of treatment for 
low back (right side) contusion in August 1977.  In order to 
provide the veteran the assistance required by the VCAA, a VA 
examination with medical etiology opinion would possibly aid 
in substantiating the veteran's claim for service connection 
for a low back disorder.

At the June 2004 Board videoconference hearing, the veteran 
testified that he had been receiving treatment for his low 
back disorder since he left service, and that soon after 
service, in 1979 or 1980, he was treated at the Lakeside, 
Chicago, VA Medical Center (VAMC).  The veteran also 
testified that he was currently being treated at the 
Wadsworth VAMC in Los Angeles.  The earliest evidence of 
record regarding low back treatment dates from 1994, with the 
most recent treatment in October 2003.  Accordingly, under 
the VCAA, VA should make reasonable efforts to secure any of 
these records.  38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request post-service 
treatment records of the veteran that are 
not already of record pertaining to 
treatment for a low back disorder, 
including specifically any treatment 
records from the Lakeside, Chicago, VAMC 
from April 1978 through 1980, and VA 
outpatient treatment records from the 
Wadsworth VAMC in Los Angeles for the 
period from October 2003 to the present.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination of the veteran's lumbar spine 
to determine the nature and etiology of 
his current low back disability 
(variously diagnosed as mechanical low 
back pain, spondylosis, and 
spondylolisthesis, status post L4-L5-S1 
posterior longitudinal interbody fusion).  
The RO should send the claims folder to 
the VA medical examiner for review of the 
relevant documents in the claims file.  

The VA orthopedic examiner is requested 
to do the following: A. Please examine 
the veteran to determine the nature and 
etiology of a current lumbar spine 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by you should be conducted.  
You should review the relevant portions 
of the claims file in conjunction with 
the examination and indicate in writing 
that you have done so.  B. Please offer 
medical opinions regarding the etiology 
of the veteran's lumbar spine disorder.  
Please provide a rationale for your 
opinions.  If you are unable to render 
any opinion, please indicate in writing 
the reason why you were unable to offer 
the opinion.  The orthopedic examiner 
should answer the following questions:  
	i) What is the most likely etiology 
of the veteran's current lumbar spine 
disorder? 
	ii) What is the most likely date of 
onset of the veteran's lumbar spine 
disorder?  
	iii) Is it at least as likely as not 
that the veteran's currently diagnosed 
lumbar spine disorder is etiologically 
related to any injury or disease in 
service?  Specifically discuss the August 
1977 service medical record entry of 
right side low back contusion, as well as 
the December 1977 service medical record 
entry reflecting no mention of low back 
symptomatology and the negative January 
1978 service separation examination 
history and clinical findings.  Please 
note and discuss the absence of clinical 
findings or diagnosis of a low back 
disability in service and after service.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back disorder, to 
include consideration of all evidence of 
record.  The RO should consider any 
additional evidence added to the record 
since the December 2003 statement of the 
case, including the examination report 
and etiology opinions requested herein.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
should afford an applicable opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. D. PARKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


